NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 16-4254
                                      _____________

                      LIZETH ROMERO ZAMBRANO; D.A.E.R.,
                                            Petitioners

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                          Respondent

                                      _____________

                          On Petition for Review of an Order
                         of the Board of Immigration Appeals
                      (Agency Nos. A208-551-639; A208-551-640)
                      Immigration Judge: Roxanne C. Hladylowycz
                                   ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                    July 12, 2017

              Before: MCKEE, AMBRO and RESTREPO, Circuit Judges.

                                 (Filed: August 22, 2017)

                                     ______________

                                        OPINION*
                                     ______________




       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
RESTREPO, Circuit Judge.

       Lizeth Romero Zambrano and her four-year-old son D.A.E.R (collectively,

“Petitioners”) petition for review of the decision of the Board of Immigration Appeals

(“BIA”) dated November 16, 2016, which affirmed the Immigration Judge’s (“IJ”)

decision to deny their applications for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). For the reasons that follow, we will

deny the petition in part and grant it in part.

                                                  I

       Zambrano and D.A.E.R. are natives and citizens of Colombia. On September 21,

2015, they presented themselves at the United States border seeking protection from

persecution by the Fuerzas Armadas Revolucionarias de Colombia (“FARC”), a guerilla

revolutionary group in Colombia.

       At her asylum hearing before the IJ, Zambrano testified that, prior to coming to the

United States, she had owned an apparel store in Cali, Colombia. On August 1, 2014,

members of the FARC began to visit her store. On these visits, the FARC demanded

money and merchandise, and informed Zambrano that there would be consequences if

she did not comply with their demands. The FARC’s visits continued for four weeks, at

which point Zambrano decided to relocate to Jamundi, Colombia and reopen the store,

which she did in October 2014.

       Shortly thereafter, members of the FARC discovered Zambrano’s store in Jamundi

and renewed their efforts to extort her. Jamundi locals informed Zambrano that she and

her family could be kidnapped or killed if she were to tell anyone about the FARC’s

                                                  2
visits. In January 2015, Petitioners again relocated to evade the FARC, this time to

Jumbo, Colombia. In March 2015, Zambrano learned that the FARC were searching for

her in Jumbo.

       In September 2015, Zambrano went to the Colombia Attorney General’s Office

for advice. It recommended to Zambrano that she go to the police and consider moving

abroad to avoid the FARC. Zambrano did not contact the police, but decided to leave

Colombia with D.A.E.R. and fly to the United States, where they were apprehended at

the border.

       In November 2015, Zambrano applied for asylum, withholding of removal, and

protection under CAT. Zambrano indicated on her application that D.A.E.R. was to be

included as part of her application. On January 4, 2016, prior to the hearing on

Zambrano’s November 2015 application, a separate application for asylum, withholding

of removal, and protection under CAT was submitted on D.A.E.R.’s behalf.

       Petitioners presented the IJ with a variety of evidence in support of their

applications, including Zambrano’s oral testimony and sworn statements and reports

describing the conditions in Colombia as they pertained to the FARC (“country

conditions report”). Petitioners also provided a letter from Zambrano’s brother and a

copy of the complaint Zambrano submitted to the Colombia Attorney General.

       On January 20, 2016, the IJ denied Petitioners’ claims after finding that Zambrano

was not credible. The IJ identified several inconsistencies between Zambrano’s various

sworn statements. The IJ also found that Zambrano lied about her mother’s whereabouts

to the IJ at her hearing, as well as to her asylum officer upon entry to the United States.

                                              3
       Petitioners appealed the IJ’s decision to the BIA. The BIA dismissed the appeal,

finding that the IJ’s adverse credibility determination was not clearly erroneous. The

BIA’s opinion included a footnote stating that D.A.E.R.’s claims for relief were

dependent on, or “riding on,” Zambrano’s application.

       On December 5, 2016, Petitioners submitted to this Court their petition for review

of the BIA’s decision denying their applications. They argue that: (a) the IJ’s adverse

credibility finding was not supported by substantial evidence; (b) the BIA and IJ failed to

consider independent evidence supporting the CAT claim; and (c) the BIA and IJ failed

to consider D.A.E.R.’s separate application for relief.

                                            II1

                       A.     Asylum and Withholding of Removal

       The BIA upheld the IJ’s decision to deny Zambrano’s claims for asylum and

withholding of removal solely because of the IJ’s adverse credibility determination. We

review an adverse credibility determination, like other administrative findings of fact,

under the substantial evidence standard. Balasubramanrim v. I.N.S., 143 F.3d 157, 161

(3d Cir. 1998). Under this standard, an agency’s adverse credibility determination “[is]

conclusive unless any reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. § 1252(b)(4)(B). An adverse credibility determination can be based

on inconsistency between a petitioner’s statements in the record and “any inaccuracies or


       1
         This Court has jurisdiction to review final orders of the BIA pursuant to 8 U.S.C.
§ 1252. Where, as here, the “BIA has affirmed the IJ’s decision, and adopted the analysis
as its own, we will review both decisions.” Dong v. Att’y Gen., 638 F.3d 223, 227 (3d
Cir. 2011).
                                             4
falsehoods in such statements, without regard to whether an inconsistency, inaccuracy, or

falsehood goes to the heart of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii).

       Here, the IJ’s adverse credibility determination is supported by substantial

evidence. The IJ noted numerous falsehoods and inconsistencies between Zambrano’s

testimony and the sworn statements in her original application, which were reiterated by

the BIA. First, the IJ noted that Zambrano stated in her application, through her attorney,

that “local criminals” had initially attempted to extort them in Jamundi. However, in her

hearing testimony Zambrano stated that they were members of the FARC. Second, the IJ

found inconsistencies in Zambrano’s answers regarding her visa applications to the

United States. Finally, the IJ found that Zambrano admitted to lying, both to the asylum

officer upon her entry to the United States and to the IJ at her asylum hearing, about her

mother’s whereabouts. Zambrano initially stated to the IJ and her asylum officer that her

mother was residing in Colombia, but later admitted that her mother was living with

family in Atlanta, Georgia. These inconsistencies and falsehoods, particularly

Zambrano’s admission that she had lied to the asylum officer and the IJ, amount to

substantial evidence in support of the IJ’s adverse credibility determination.

       The IJ’s adverse credibility determination, supported by substantial evidence,

provides sufficient basis to deny Zambrano’s asylum claim. See Dia v. Ashcroft, 353
F.3d 228, 247 (3d Cir. 2003) (stating “[a]n alien’s credibility, by itself, may satisfy his

burden, or doom his [asylum] claim”); Zheng v. Att’y Gen., 549 F.3d 260, 266 (3d Cir.

2008) (“An applicant bears the burden of proving eligibility for asylum based on specific

facts and credible testimony.” (emphasis added)). The IJ’s adverse credibility

                                              5
determination also disposes of Zambrano’s withholding-of-removal claim. Lukwago v.

Ashcroft, 329 F.3d 157, 182 (3d Cir. 2003) (“The standard for withholding of removal is

higher than, albeit similar to, the standard for asylum. . . . If [a petitioner] is unable to

satisfy the standard for asylum, he necessarily fails to meet the standard for withholding

of removal . . . .”). Accordingly, we will deny the petition for review as to Zambrano’s

claims for asylum and withholding of removal.

                                B.     Protection Under CAT2

       The IJ’s and the BIA’s decision to reject Zambrano’s CAT claim relied solely on

the IJ’s adverse credibility determination. In her decision, the IJ stated that “[Zambrano]

has set forth absolutely no credible claim that it is more likely than not that she would be

tortured if forced to return to Colombia, and therefore her application for withholding of

removal under the [CAT] must . . . be denied.” App. 30. Similarly, the BIA stated that

“[t]o the extent that [Zambrano’s] claim for CAT relief relies on her testimony, the

Immigration Judge’s adverse credibility finding necessarily precludes [her] from

establishing eligibility for protection under the CAT through credible testimony.” App.

12.

       When a petitioner’s CAT claim relies solely on his or her credibility, an adverse

credibility determination will preclude relief. See Zheng v. Gonzales, 417 F.3d 379, 383


       2
        A CAT claim requires a petitioner to show that “it is more likely than not that he
or she would be tortured if removed to the proposed country of removal.” 8 C.F.R.
§ 208.16(c)(2). Torture must be inflicted “by or at the instigation of or with the consent
or acquiescence of a public official or other person acting in an official capacity.” 8
C.F.R. § 208.18(a)(1).

                                                6
(3d Cir. 2005). However, when a petitioner provides evidence independent of his or her

credibility to corroborate that claim, an adverse credibility determination alone is

insufficient to defeat a CAT claim. Tarrawally v. Ashcroft, 338 F.3d 180, 188 (3d Cir.

2003). Here, Zambrano presented independent evidence to support her CAT claim. She

presented the IJ with a letter from her brother, which detailed the harm that Petitioners

faced from the FARC and their reasons for fleeing Colombia. She also presented the IJ

with a country conditions report, which indicated the risk to civilian lives posed by both

the FARC and the Colombian military resulting from fighting between the two groups.

This evidence supports her CAT claim, but was not addressed by the IJ and the BIA in

their decisions denying the claim. We therefore will grant the petition for review with

respect to Zambrano’s CAT claim and remand to the BIA with instructions to consider

the independent evidence of record.

                            C.     D.A.E.R.’s Claims to Relief

       Petitioners also argue to this Court that the BIA failed to consider D.A.E.R.’s

separate application for relief. The BIA’s opinion stated in a footnote that D.A.E.R. was

“riding on” Zambrano’s application. But the record is unclear on this issue.

       Zambrano’s initial application noted that D.A.E.R. was to be included in her

application. On January 4, 2016, D.A.E.R. submitted a separate application for relief.

On January 20, 2016, at the hearing before the IJ, Petitioners’ counsel seemed to indicate

that D.A.E.R. was “riding on” Zambrano’s application. However, neither the IJ nor

Petitioners’ counsel addressed the status of D.A.E.R.’s separate application during the

hearing. Further, the IJ’s opinion does not acknowledge the separate application.

                                             7
       Petitioners argued to the BIA that the IJ erred by failing to consider D.A.E.R.’s

separate application. They asserted that D.A.E.R. received specific threats of death and

that he “feared persecution on account of a different protected ground than his

mother’s.”3 A.R. 14. The BIA never addressed this argument or D.A.E.R.’s separate

application. So we will remand D.A.E.R.’s claims to the BIA for consideration in light of

this record. See I.N.S. v. Ventura, 537 U.S. 12, 17 (2002).

                                            III

       For the foregoing reasons, we will deny the petition for review as to Zambrano’s

claims for asylum and withholding of removal. We will grant the petition as to

Zambrano’s CAT claim and as to D.A.E.R.’s claims for relief, and we will remand to the

BIA for further proceedings consistent with this opinion.




       3
         Further, the country conditions reports submitted by Petitioners indicate that the
FARC may pose a particular threat to children, as they recruit and kidnap children to join
their forces.
                                             8